Title: To George Washington from Arthur St. Clair, 7 October 1780
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     West Point October 7th 1780
                  
                  I received your Excellencys letter of yesterday and am very glad
                     that you have ordered up the Troops which are to compose the Garrison, as it is
                     very necessary they should be here, that Things may be got into some kind of
                     order before the Winter. at present They are very much deranged. The laying in
                     a proper stock of fire wood is a very heavy, but a very essential Business, and
                     the Militia which have been employed in cutting it, I am told, has done little
                     more than supply the Post at Fish-Kill, and are very little ahead—I expect a
                     Report of the quantity to day from Colonel Hughes; to whom I have recommended
                     to allot them a moderate Task friday, as the best means to make them most
                     usefull.
                  The Magazine of Provisions is very nearly exhausted, but thirty
                     Barrells only of salted Meat on hand, exclusive of what is in the works (about
                     five Days for the Troops posted in them and no Cattle; and the Men have been
                     some days reduced to three Quarters of a pound of flour—I expect however two
                     hundred Barrels of that Article today, and have written to Colonel Hay; to be
                     laid before the Legislature of this State, very pressingly to have an immediate
                     and ample supply of Provisions, thrown in, as it may not be possible to do it
                     some time hence, from the State the River is frequently in about the beginning
                     of Winter.
                  I directed Collonell Livingstone to collect and send up here all
                     the Boats that were not necessary for the Ferry, provided they had not been
                     ordered there by your Excellency—for some particular Purpose—his Answer is,
                     that they were ordered there for transporting the Cannon in case it became
                     necessary to evacuate the Posts he commands; they will therefore remain there
                     unless I have your——directions to the contrary; but I must beg leave to suggest
                     to you Excellency, that after the Intention of the Ennemy becomes apparent with
                     repect to them, it will most probably be too late to evacuate them with any
                     probability of saving the Cannon and Stores—if they be evacuated before their
                     intention is discovered, it will be in their power to occupy them after they
                     may have failed in an attempt upon this Place. I find some heavy brass field
                     Artillery here, which is not I suppose intended for Garrison Use, and had
                     better be removed, some repairs have been making upon the Carriages, but that
                     might as well be done any when also. 
                  The Pennsylvania Brigade shall march as soon as The other Troops
                     arrive.
                  The times of the Militia begin to expire on the 14th and will all
                     be expired on the 24th. I have not heard from Major Talmage nor have any
                     accounts from New York by any other Way. I am with the Greatest Respect Sir
                     Your most obedient Servant.
                  
                     Ar. St Clair
                  
               